

 
EXECUTION VERSION



 
AGREEMENT
 
This Agreement (this “Agreement”) is made and entered into as of March 30, 2016
by and among Numerex Corp. (the “Company”)  and the entities and natural persons
set forth in Exhibit A hereto (collectively, “Viex”) (each of the Company and
Viex, a “Party” to this Agreement, and collectively, the “Parties”).
 
 
RECITALS
 
WHEREAS, as of the date hereof, Viex is deemed to beneficially own shares of
Common Stock of the Company (the “Common Stock”) totaling, in the aggregate,
1,842,393 shares (the “Shares”), or approximately 9.5%, of the Common Stock
issued and outstanding on the date hereof;
 
WHEREAS, as of the date hereof, the Company and Viex have determined to come to
an agreement to modify the composition of the Board of Directors of the Company
and as to certain other matters relating to, among other things, the Company’s
2016 annual meeting of shareholders (the “2016 Annual Meeting”) as provided in
this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:
 
Section 1.  
Board Matters, Nomination and Election of Directors and Related Agreements.

 
(a) Board Composition and Size. Upon the execution of this Agreement, the
Company agrees to cause the Company’s Board of Directors (the “Board”) to
increase the number of members of the Board by one (1), so that the size of the
Board will be set at eight (8) members and (ii) appoint Eric Singer (the “Viex
Designee”) to fill the vacancy created thereby.  As promptly as practical
following such appointment, the Company shall, in accordance with Section 214 of
the Company’s bylaws, take all necessary action to elect the Viex Designee to
the Audit Committee and the Nominating / Corporate Governance
Committee.  Through the Standstill Period (as defined below), the Board and all
applicable committees and subcommittees of the Board shall not recommend or take
action to increase the size of the Board to more than eight (8) directors.
 
(b) Nomination and Election of Directors.  The Board and all applicable
committees and subcommittees of the Board shall take all action necessary so
that at the Company’s 2016 Annual Meeting, the Board shall nominate Brian Igoe
(the “Independent Director”), together with the Viex Designee, Stratton J.
Nicolaides, Marc Zionts, Tony Holcombe, Sherrie A McAvoy, Jerry A. Rose, and
Andrew Ryan (the “2016 Nominees”) for election to the Board at the 2016 Annual
Meeting.  The Board and all applicable committees and subcommittees of the Board
shall not recommend or nominate any persons other than the 2016 Nominees for
election to the Board at the 2016 Annual Meeting.
 
(c) Replacement Directors.  If, after the 2016 Annual Meeting, any of the Viex
Designee or the Independent Director or any Replacement Director (as defined
below) is unable to serve as a director during the Standstill Period (as defined
below), and at such time Viex beneficially owns in the aggregate at least 5.0%
of the Company’s then-outstanding Common Stock (subject to adjustment for stock
splits, reclassifications, combinations and similar adjustments), then Viex
shall have the ability to recommend a substitute person (the “Replacement
Director”) to the Board, who (i) qualifies as “independent” pursuant to the
Securities and Exchange Commission (“SEC”) and NASDAQ listing standards, shall
have relevant financial and business experience to serve on the Board, and shall
be reasonably acceptable to the Governance and Nominating Committee acting in
good faith, and (ii) in the case of a Replacement Director for the Independent
Director,  shall not be an Affiliate or Associate of Viex (as such terms are
defined in Section 2 below).   If the Governance and Nominating Committee does
not accept a substitute person recommended by Viex, Viex shall have the right to
recommend additional person(s).  After the Governance and Nominating Committee
and Viex jointly recommend a Replacement Director to the Board, the Board shall
vote on the appointment of such Replacement Director to the Board, and if
approved (such approval not to be unreasonably withheld or delayed), such
Replacement Director shall be immediately appointed to the Board.  If the Board
does not approve any Replacement Director, Viex shall have the right to
recommend additional person(s) to serve as a Replacement Director.
 
(d) Waiver and Agreement.  The Company represents that it has received from
Gwynedd Resources, Ltd. (“Gwynedd”) (i) an irrevocable waiver, in which Gwynedd
has waived all of its rights through the term of the Standstill Period (as
defined below) to designate an additional director as a result of the increase
in the number of members of the Board to eight (8), and (ii) a written agreement
that  Gwynedd shall (x) continue to have the right to vote all of the shares of
Common Stock it holds as of the date hereof through the 2016 Annual Meeting and
(y) appear in person or by proxy at the 2016 Annual Meeting and vote all shares
of Common Stock of the Company beneficially owned by it at the meeting in favor
of the election of the 2016 Nominees.  The Company agrees that through the term
of the Standstill Period, it shall not grant Gwynedd any additional rights
beyond the rights set forth in that certain Letter Agreement by and between the
Company and Gwynedd dated October 15, 1994 with respect to the composition of
the Board or with respect to matters relating to the 2016 Annual Meeting,
without the consent of the Viex Designee.
 
Section 2.  
Covenants.

 
(a) Viex agrees that it will cause its controlled Affiliates and Associates to
comply with the terms of this Agreement and shall be responsible for any breach
of this Agreement by any such controlled Affiliate or Associate. As used in this
Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission under the Exchange Act and shall include all persons or entities that
at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.
 
(b) Viex agrees that it will (1) continue to have the right to vote all of the
Shares held as of the date hereof through the 2016 Annual Meeting and (2) appear
in person or by proxy at the 2016 Annual Meeting and vote all shares of Common
Stock of the Company beneficially owned by Viex at the meeting (x) in favor of
the election of the 2016 Nominees and (y) in accordance with the Board’s
recommendations with respect such other proposals as may properly come before
the 2016 Annual Meeting; provided, however, that to the extent that the
recommendation of both Institutional Shareholder Services Inc. (“ISS”) and Glass
Lewis & Co., LLC (“Glass Lewis”) differs from the Board's recommendation with
respect to any matter other than nominees for election as directors to the
Board, Viex shall have the right to vote in accordance with the recommendation
of ISS and Glass Lewis with respect to such matters.
 
(c) Viex acknowledges that all members of the Board, including the 2016 Nominees
(and any Replacement Director), are required to (i) comply with all policies,
procedures, processes, codes, rules, standards and guidelines applicable to
Board members, including the Company’s code of business conduct and ethics,
securities trading policies, director confidentiality policies, and corporate
governance guidelines, (ii) not disclose or use any Company business and
information, including discussions of matters considered in meetings of the
Board or Board committees, (iii) complete the Company’s customary director &
officer questionnaire and other reasonable and customary director onboarding
documentation and procedures required by the Company in connection with the
election or appointment of Board members, and (iv) consent to be named as a
nominee in the Company’s proxy statement and to serve as a director if elected. 
The Viex Designee shall provide the Company with such information as reasonably
requested from all members of the Board as is required to be disclosed under
applicable law or stock exchange regulations, in each case as promptly as
necessary to enable timely filing of the Company’s proxy statement. Viex has not
and will not enter into any monetary or other arrangements with any of the
Company’s directors or director nominees.
 
Section 3.  
Standstill Provisions.

 
Viex agrees that from the date of this Agreement until the date that is ten (10)
business days prior to the deadline for the submission of shareholder
nominations of individuals for election to the Board of Directors at the 2017
Annual Meeting pursuant to the Bylaws (the “Standstill Period”), neither it nor
any of its Affiliates or Associates under its control will, and it will cause
each of its Affiliates and Associates under its control not to, directly or
indirectly, in any manner:
 
(i) purchase or cause to be purchased or otherwise acquire or agree to acquire
beneficial ownership of any Common Stock or other securities issued by the
Company, or any securities convertible into or exchangeable for Common Stock,
such that Viex, together with its Affiliates and Associates (as defined in
Section 2(a)) would, in the aggregate, beneficially own a number of shares in
excess of 10% of the then outstanding shares of Common Stock;
 
(ii) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of shareholders),
in each case, with respect to securities of the Company;
 
(iii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof); provided, however, that nothing herein shall limit the
ability of an Affiliate of Viex to join the “group” following the execution of
this Agreement, so long as any such Affiliate agrees to be bound by the terms
and conditions of this Agreement;
 
(iv) deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Viex and otherwise in accordance with this Agreement;
 
(v) seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;
 
(vi) (A) make any proposal for consideration by shareholders at any annual or
special meeting of shareholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
amalgamation, recapitalization, restructuring, disposition, distribution,
spin-off, asset sale, joint venture or other business combination involving the
Company (an “Extraordinary Transaction”), or encourage, initiate or support any
other third party with respect to any of the foregoing, (C) make any public
communication in opposition to any Extraordinary Transaction approved by the
Board, (D) call or seek to call a special meeting of shareholders, or (E)
initiate, encourage or participate in any “withhold” or similar campaign with
respect to any annual or special meeting of shareholders of the Company,
directly or indirectly;
 
(vii) seek, alone or in concert with others, representation on the Board, except
as specifically permitted in this Agreement;
 
(viii) seek to advise, encourage, support or influence any person with respect
to the voting or disposition of any securities of the Company at any annual or
special meeting of shareholders, except in accordance with Section 2;
 
(ix) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party; or
 
(x) disclose any intention, plan or arrangement inconsistent with any provision
of this Section 3.
 
Notwithstanding the foregoing, the provisions of this Section 3 shall not limit
in any respect the actions of any director of the Company in his or her capacity
as such, recognizing that such actions are subject to such director’s fiduciary
duties to the Company and its shareholders (it being understood and agreed that
neither Viex nor any of its Affiliates or Associates shall seek to do indirectly
through the Viex Designee, the Independent Director or any Replacement Director
anything that would be prohibited if done by Viex or its Affiliates and
Associates).  The provisions of this Section 3 shall also not prevent Viex from
freely voting its shares of Common Stock (except as otherwise provided in
Section 2 hereto) or taking any actions as specifically contemplated in Section
1.
 
Section 4.  
Representations and Warranties of the Company.

 
The Company represents and warrants to Viex that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.
 
Section 5.  
Representations and Warranties of Viex.

 
Viex represents and warrants to the Company that (a) the authorized signatory of
Viex set forth on the signature page hereto has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind Viex thereto, (b) this Agreement
has been duly authorized, executed and delivered by Viex, and is a valid and
binding obligation of Viex, enforceable against Viex in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of Viex as currently in
effect, (d) the execution, delivery and performance of this Agreement by Viex
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to Viex, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound, (e) as of
the date of this Agreement, Viex is deemed to beneficially own in the aggregate
1,842,393 shares of Common Stock, and (f) as of the date hereof, Viex does not
currently have, and does not currently have any right to acquire or any interest
in any other securities of the Company (or any rights, options or other
securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event) for such securities or any
obligations measured by the price or value of any securities of the Company or
any of its controlled Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement).
 
Section 6.  
Press Release.

 
Promptly following the execution of this Agreement, the Company and Viex shall
jointly issue a mutually agreeable press release (the “Mutual Press Release”)
announcing certain terms of this Agreement, in the form attached hereto as
Exhibit B. Prior to the issuance of the Mutual Press Release and subject to the
terms of this Agreement, neither the Company (including the Board and any
committee or subcommittee thereof) nor Viex shall issue any press release or
public announcement regarding this Agreement or the matters contemplated hereby
without the prior written consent of the other Party. During the Standstill
Period, neither the Company nor Viex shall make any public announcement or
statement that is inconsistent with or contrary to the statements made in the
Mutual Press Release, except as required by law or the rules of any stock
exchange (and, in any event, each Party will provide the other Party, prior to
making any such public announcement or statement, a reasonable opportunity to
review and comment on such disclosure, to the extent reasonably practicable
under the circumstances, and each Party will consider any comments from the
other in good faith) or with the prior written consent of the other Party, and
otherwise in accordance with this Agreement.
 
Section 7.  
Expenses.

 
Each Party shall be responsible for its own fees and expenses in connection with
the negotiation and execution of this Agreement and the transactions
contemplated hereby; provided, however, that the Company shall reimburse Viex
for its reasonable, documented out-of-pocket fees and expenses in connection
with the 2016 Annual Meeting and the negotiation and execution of this Agreement
in an amount not to exceed in the aggregate $30,000.
 
Section 8.  
Specific Performance.

 
Each of the members of Viex, on the one hand, and the Company, on the other
hand, acknowledges and agrees that irreparable injury to the other Party hereto
would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury may not be adequately compensable by the remedies available at
law (including the payment of money damages). It is accordingly agreed that Viex
(or any of the entities and natural persons listed in the signature pages
hereto), on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 8 is not the exclusive remedy for any
violation of this Agreement.
 
Section 9.  
Severability.

 
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
 
Section 10.  
Notices.

 
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 

 If to the Company:  Numerex Corp.    Attention: Marc Zionts    Facsimile: (770)
693-5951    Email: mzionts@numerx.com      With copies (which shall not
constitute notice) to:  Arnold & Porter LLP    601 Massachusetts Ave, NW  
 Washington, DC 20001    Attention: Richard E. Baltz    Telephone: (202)
942-5124    Facsimile: (202) 942-5999    Email: Richard.Baltz@aporter.com      
 and to:    The Ryan Law Group LLP    14 E 4th Street, Suite 406    New York, NY
10012    Attention: Andrew Ryan    Telephone: (212) 944-7300    Email:
ar@trlg-llp.com      If to Viex or any member thereof:  Viex Capital Advisors,
LLC    825 Third Avenue, 33rd Floor    Attention: Eric Singer    Telephone:
(212) 752-5750    Email: singer@viexcapital.com        Olshan Frome Wolosky LLP
 With a copy (which shall not constitute notice) to:  Park Avenue Tower    65
East 55th Street    New York, NY 10022    Attention: Steve Wolosky    Telephone:
(212) 451-2333    Facsimile: (212) 451-222    Email: swolosky@olshanlaw.com

 
 
Section 11.  
Applicable Law.

 
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without giving effect to the principles of
conflicts of law. The Parties irrevocably agree that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
Party hereto or its successors or assigns, shall be brought and determined
exclusively in the US District Court for the Eastern District of Pennsylvania or
the Court of Common Pleas of Bucks County (or, if any such court declines to
accept jurisdiction over a particular matter, any state or federal court within
the Commonwealth of Pennsylvania) and any appellate court therefrom.  Each of
the Parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts.  Each of the Parties hereto hereby irrevocably
waives, and agrees not to assert in any action or proceeding with respect to
this Agreement, (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason, (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (1) the suit, action or proceeding
in such court is brought in an inconvenient forum, (2) the venue of such suit,
action or proceeding is improper or (3) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.
 
Section 12.  
Counterparts.

 
This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).
 
Section 13.  
Mutual Non-Disparagement.

 
Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section, neither it nor any of
its respective agents, subsidiaries, affiliates, successors, assigns, officers,
key employees or directors, shall in any way publicly criticize, disparage, call
into disrepute, or otherwise defame or slander the other Parties or such other
Parties’ subsidiaries, affiliates, successors, assigns, officers (including any
current officer of a Party or a Parties’ subsidiaries who no longer serves in
such capacity following the execution of this Agreement), directors (including
any current director of a Party or a Parties’ subsidiaries who no longer serves
in such capacity following the execution of this Agreement), employees,
shareholders, agents, attorneys or representatives, or any of their businesses,
products or services, in any manner that would reasonably be expected to damage
the business or reputation of such other Parties, their businesses, products or
services or their subsidiaries, affiliates, successors, assigns, officers (or
former officers), directors (or former directors), employees, shareholders,
agents, attorneys or representatives. This Section shall not limit the ability
of any director of the Company to act in accordance with his or her fiduciary
duties or otherwise in accordance with applicable law.  Notwithstanding the
foregoing, nothing in this Section 14 shall be deemed to prevent any Party from
complying with a request for information from any governmental authority with
jurisdiction over the Party from whom information is sought, provided that,
solely in the case of any disclosure that is proposed or required to appear in
any required disclosure relating thereto, such Party must provide written
notice, to the extent legally permissible and practicable under the
circumstances, to the other Party prior to making any such public disclosure and
reasonably consider any comments of such other Party.
 
Section 14.  
Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

 
This Agreement contains the entire understanding of the Parties hereto with
respect to this subject matter.   There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings between the
Parties other than those expressly set forth herein. No modifications of this
Agreement can be made except in writing signed by an authorized representative
of each the Company and Viex. No failure on the part of any Party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of Viex, the prior written consent of the
Company, and with respect to the Company, the prior written consent of Viex.
This Agreement is solely for the benefit of the Parties hereto and is not
enforceable by any other persons.
 
[The remainder of this page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 
        IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
by the duly authorized signatories of the Parties as of the date hereof.
 
 


 
NUMEREX CORP.
 
By: /s/ Marc Zionts       
Name: Marc Zionts
Title:   Chief Executive Officer
 



[Signature Page to Agreement]




 
 

--------------------------------------------------------------------------------

 



 





 
VIEX Opportunities Fund, LP – Series One
     
By:
VIEX GP, LLC
General Partner
     
By:
  /s/ Eric Singer    
Name:
Eric Singer
   
Title:
Managing Member






 
VIEX GP, LLC
     
By:
  /s/ Eric Singer     
Name:
Eric Singer
   
Title:
Managing Member




 
VIEX Special Opportunities Fund II, LP
     
By:
VIEX Special Opportunities GP II, LLC
General Partner
           /s/ Eric Singer    
Name:
Eric Singer
   
Title:
Managing Member






 
VIEX Special Opportunities GP II, LLC
     
By:
  /s/ Eric Singer     
Name:
Eric Singer
   
Title:
Managing Member




 
VIEX Special Opportunities Fund III, LP
     
By:
VIEX Special Opportunities GP III, LLC
General Partner
          /s/ Eric Singer     
Name:
Eric Singer
   
Title:
Managing Member






 
VIEX Special Opportunities GP III, LLC
     
By:
  /s/ Eric Singer     
Name:
Eric Singer
   
Title:
Managing Member






 
VIEX Capital Advisors, LLC
     
By:
  /s/ Eric Singer     
Name:
Eric Singer
   
Title:
Managing Member






    /s/ Eric Singer   
Eric Singer




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Viex Opportunities Fund, LP – Series One
Viex Special Opportunities Fund II, LP
Viex Special Opportunities Fund III, LP
Viex GP, LLC
Viex Special Opportunities GP II, LLC
Viex Special Opportunities GP III, LLC
Viex Capital Advisors, LLC
Eric Singer

 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 

 
For Immediate Release
 
Numerex Announces Agreement with Viex Capital Advisors
 
 
ATLANTA, March xx, 2016 – Numerex Corp (NASDAQ:NMRX), a leading provider of
managed machine-to-machine (M2M) enterprise solutions enabling the Internet of
Things (IoT), today announced that on March xx, 2016, it entered into an
agreement with Viex Capital Advisors, LLC and certain of its affiliates
(collectively, "Viex"), under which Eric Singer, Founder and Managing Member of
Viex Capital Advisors, LLC, was immediately appointed to the Board of Directors
of Numerex and Numerex agreed to nominate a new independent director, Brian
Igoe, Chief Investment Officer of the Rainin Group, Inc., for election to the
Board at the Company’s upcoming 2016 Annual Meeting of Shareholders (the “2016
Annual Meeting”).  Mr. Singer will also serve on the Audit and
Nominating/Corporate Governance Committees of the Board.  As part of the
agreement, the Board will be expanded to eight people and the Nominees standing
for election at the 2016 Annual Meeting will including Eric Singer, Brian Igoe,
Marc Zionts, Stratton Nicolaides, Andrew Ryan, Sherrie McAvoy, Tony Holcombe and
Jerry Rose.  E. James Constantine, who has served as a director since 2008, will
not be standing for re-election.


"We are pleased to welcome Eric and Brian to the Numerex Board of Directors who
will bring financial expertise and significant industry relationships to our
Board," said Marc Zionts, Numerex’s Chief Executive Officer.  “We believe Viex’s
involvement at Numerex has contributed to a positive change to the Board’s
composition and believe the agreement we have reached today will benefit all
Numerex shareholders.”
 
Eric Singer of Viex said, "We appreciate the meaningful dialogue we have had
with Marc and commend the Board’s thoughtful engagement with us over the past
couple of months.  We are pleased we were able to reach this agreement with
Numerex and I look forward to working constructively with the other Board
members to enhance shareholder value for the benefit of all shareholders."


As part of the agreement, the Company has agreed that until the date that is ten
business days prior to the deadline for the submission of shareholder
nominations of director candidates for the 2017 annual meeting of shareholders
pursuant to the Company’s Bylaws (such period, the “Standstill Period”), the
Board will not be increased to more than eight members. Over the same period,
Viex has agreed to abide by certain customary standstill provisions and has
agreed to vote in favor of the Company’s slate of director nominees at the 2016
Annual Meeting and certain other matters.


In connection with the agreement, the Company received from Gwynedd Resources,
Ltd. (“Gwynedd”) an irrevocable waiver through the term of the Standstill
Period, in which Gwynedd has waived its right to appoint a second director to
the Board as a result of the increase in the number of members of the Board to
eight.  Gwynedd has also agreed to vote in favor of the Company’s nominees at
the 2016 Annual Meeting.


Eric Singer, age 42, has served as the managing member of each of VIEX GP, LLC,
the general partner of VIEX Opportunities Fund, LP – Series One (“Series One”)
and VIEX Opportunities Fund, LP – Series Two (“Series Two”), VIEX Special
Opportunities GP II, LLC, the general partner of VIEX Special Opportunities Fund
II, LP (“VSO II”), and Viex Capital Advisors, LLC, the investment manager of
Series One, Series Two, VSO II and certain other investment funds, since May
2014.  The principal business of Series One, Series Two and VSO II is investing
in securities.  From March 2012 until September 2014, Mr. Singer served as
co-managing member of Potomac Capital Management III, L.L.C., the general
partner of Potomac Capital Partners III, L.P. (“PCP III”), and Potomac Capital
Management II, L.L.C., the general partner of Potomac Capital Partners II, L.P.
(“PCP II”) and served as an advisor to Potomac Capital Management, L.L.C. and
its related entities from May 2009 until September 2014.  The principal business
of PCP III and PCP II is investing in securities.  From July 2007 to April 2009,
Mr. Singer was a senior investment analyst at Riley Investment Management. Mr.
Singer currently serves on the board of directors of TigerLogic Corporation
(NASDAQ: TIGR), a global provider in engagement solutions, including Postano
social media aggregation, display and fan engagement platform and Omnis mobile
development platform, since January 2015, and IEC Electronics Corp. (NYSE MKT:
IEC), a provider of electronic manufacturing services to advanced technology
companies primarily in the military and aerospace, medical, industrial and
communications sectors, since February 2015.  Mr. Singer previously served as a
director of Meru Networks, Inc. (NASDAQ: MERU), a Wi-Fi network solutions
company, from January 2014 until January 2015, PLX Technology, Inc. (NASDAQ:
PLXT), a semiconductor company, from December 2013 until its sale in August
2014, Sigma Designs, Inc. (NASDAQ: SIGM), a semiconductor company, from August
2012 until December 2013, including as its Chairman of the Board from January
2013 until December 2013, and Zilog Corporation (NASDAQ: ZILG), a semiconductor
company, from August 2008 until its sale in February 2010.  Mr. Singer holds a
B.A. from Brandeis University.


Brian Igoe, age 60, has been the Chief Investment Officer of the Rainin Group,
Inc., a family office responsible for the investments of the Kenneth Rainin
Foundation, since July 2008. Previously, Mr. Igoe was a Managing Director of
Pequot Capital Management and served as the Chief Investment Officer for the
firm’s emerging managers strategy from 2006 to 2008. Prior to this role, Mr.
Igoe was one of the founders of Nyes Ledge Capital Management, a hedge fund of
funds firm from 2004 to 2005. Before this role, Mr. Igoe was a managing member
of Igoe Capital Partners, LLC, where he founded a hybrid public/private equity
investment firm with a primary focus on the small and micro-cap sectors.
Previously, Mr. Igoe was a Managing Director at Cambridge Associates, Inc. where
he served as the Director of the Marketable Securities Manager Research Group.
Early in his career, Mr. Igoe held several other positions in the investment
management industry. Mr. Igoe currently serves as a member of the Board of
Directors of Electro Dunas SA, a Peruvian electric utility distribution company.
Mr. Igoe graduated with a B.A. in Economics from Yale University and received
his M.B.A. from the Tuck School of Business at Dartmouth.


The complete agreement between Numerex and Viex will be included as an exhibit
to a Current Report on Form 8-K, which will be filed with the Securities and
Exchange Commission.


About Numerex
 
Numerex Corp. (NASDAQ:NMRX) is a leading provider of managed enterprise
solutions enabling the Internet of Things (IoT). The Company's solutions produce
new revenue streams or create operating efficiencies for its customers. Numerex
provides its technology and services through its integrated platforms, which are
generally sold on a subscription basis. The Company offers a portfolio of
managed end-to-end IoT solutions including smart devices, network connectivity
and service applications capable of addressing the needs of a wide spectrum of
vertical markets and industrial customers. The Company's mission is to empower
enterprise operations with world-class, managed IoT solutions that are simple,
innovative, scalable, and secure. Numerex is ISO 27001 information
security-certified, highlighting the Company's focus on data security, service
reliability and around-the-clock support of its customers. For additional
information, please visit www.numerex.com.
 


Statements contained in this press release concerning Numerex that are not
historical fact are “forward-looking” statements and involve important risks and
uncertainties. Such risks and uncertainties, which are detailed in Numerex's
filings with the Securities and Exchange Commission, could cause Numerex's
results to differ materially from current expectations as expressed in this
press release. These forward-looking statements speak only as of the date of
this press release, and Numerex assumes no duty to update forward-looking
statement.
 


 
© 2016 Numerex Corp. All rights reserved. Numerex, the Numerex logo, and all
other marks contained herein are trademarks of Numerex Corp. and/or
Numerex-affiliated companies. All other marks contained herein are the property
of their respective owners.
 
###


Media Contact:
Thomas McKay
Director, Marketing and Communications
(770) 485-2552
tmckay@numerex.com


Investor Relations Contact:
Ken Gayron
(770) 615-1410
kgayron@numerex.com



